DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and in response to applicant response filed on 04/07/2022. Claims 1-27 are pending, claims 26 and 27 have been added by the applicant.  In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss was to better focus the instant application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since they are computer program product claims that were amended to include a "non-statutory computer-readable storage media" that is not clearly defined in the specification ([0009] of the instant application discloses that the "computer-readable storage media" can be “transitory or non-transitory” but makes no mention of what the media itself can be).    Under broadest reasonable consideration a storage medium such as the “computer readable storage media” of the specification could be a propagation medium (In U.S. Pat. 6286104 col 3 lines 50-56 a storage medium is defined to include “carrier wave” which is a propagation medium).  This is especially true since the media is amended to be explicitly “non-statutory” (which appears to be a mistake).  Therefore, claims 20-25 are non-statutory.  Applicant is suggested to amend the claim, the “computer readable data storage media” with “non-transitory 
Claims 26 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “assign a packet for processing to a device based on a length of the packet.”
	The limitation of " assign a packet for processing to a device based on a length of the packet," as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “interface and circuitry coupled to the interface” language, “assign” in the context of this claim encompasses a user manually note down what length of packet should be assigned to what device.	
	This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements: 1) "an interface"; and 2) "circuitry coupled to the interface," that performs the above mentioned assignment. They are recited at a high-level of generality (i.e., both of these additional elements can be part of a generic processor; or a generic OS executing on a generic processor) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the two additional elements of: 1) "an interface"; and 2) "circuitry coupled to the interface," that performs the above mentioned assignment; amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 27 is also not patent eligible because they are directed to the same abstract idea, presented in its parent independent claim 26, without significantly more. In particular, claims 26 merely provided examples on what the “device” can be and what are some possible characteristics of the “device”; these are all things that a person can mentally note down either in his or her own mind or on a piece of paper; or a digital spreadsheet.  There are no additional elements that amounts to significantly more than the abstract idea of the parent claim.  Accordingly, under its broadest reasonable interpretation, these additional limitations cover performance of the limitation in the mind but for the recitation of generic computer components, as a result, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the dependent claim 27 recites the same abstract idea as their parent claim 26.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 15, 20 and 26 it is not clear what the “length” can be (e.g. length a buffer storing a group of packet including “the packet”; or a length of time that the packet is in queue).

As per claims 1, 15 and 20, it is not clear if the limitation of “the at least one network packet assigned to a performance group having the associated first priority level are scheduled” means that only network packets of the performance group that have the associated first priority level are scheduled, NOT network packets of the performance group that have the “packet length”; or does it mean that all the network packets in the performance group are scheduled.
It is not clear what the "performance level" can be.  In particular, the limitation of “wherein at least one of the processing engines has an associated performance level, and wherein the at least one network packet assigned to a performance group having the associated first priority level are scheduled for processing by a processing engine with an associated first performance level” makes no apparent connection between the “performance level” and the “first priority level”.  As a result, the “performance level” can be any property associated with a processor, such as, speed, power, latency, ISA support, memory support, L1, L2 cache, etc., and the “at least one network packet” is arbitrary, perhaps by a user, scheduled to a processing engine.
	
As per claim 6 it is not clear what the "performance scaling level" can be, since all that is mention is that it is determined “based on the processing workload for at least one performance group”.  This means that it can be literally anything that can be measured at any time during execution of the processing workload.  

As per claim 26 it is not clear what how the “packet” is “assigned” “based on a length of the packet” (e.g. packets are assigned based on type of the packet and different types of packets have different length; or packet of a certain length is assigned to certain processor regardless the type of the packet).

The other dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 26 is rejected under 102(a)(1)(2) as being anticipated by Pham et al. (U.S. Pat. 7283538).

As per claim 1, Pham teaches the invention as claimed including an apparatus comprising: an interface and circuitry coupled to the interface (Figs. 3 and 4), wherein the circuitry is to assign a packet for processing to a device based on a length of the packet (col 7 lines 8-45, col 8 lines 49-67, col 12 lines 16-32; col 10 lines 45-67; col 11 lines 1-3 packets are routed, by control and/or routing processors through different switches, to different data packet processors, which are crypto processors, based on sizes of the packets so that encryption, which is compute intensive, is performed on the packets by the assigned packet processors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 103 over Thakur et al (U.S. Pub. 2017/0318082) in view of Yu et al (U.S. Pub. 2014/0196050) and in further view of Gopinath et al (U.S. Pat. 8018961).
Thakur, Yu and Gopinath references have been previously cited.

As per claim 1 Thakur teaches the invention substantially as claimed including a computing device for network packet processing (Fig. 1), the computing device comprising: 
	circuitry to receive a plurality of network packets (Fig. 2 [0030], [0031], [0053] receive packet engine); 
	circuitry to determine a priority level for at least one network packet of the plurality of network packets, wherein the priority level comprises a first priority level or a second priority level; a circuitry to assign the at least one network packet of the plurality of network packets to a performance group of a plurality of performance groups based on one or more performance criteria of the at least one network packet, wherein the one or more performance criteria include the priority level of the network packet (Figs. 1 and 2, [0063], [0040], [0043] classification engine classify received packet based on type of the packet and different types of packets can have higher or lower priority; Flow entry tables are used to group different types of packets based on QoS consideration or criteria for different core assignments); 
	and circuitry to schedule the network packets assigned to at least one performance group for processing by a processing engine of a plurality of processing engines of the computing device, wherein at least one of the processing engines has an associated performance characteristic, and wherein the at least one network packet assigned to a performance group having the associated first priority level are scheduled for processing by a processing engine with a specific performance characteristic ([0047]-[0050]; [0033] flow assignment module assigns types of packets in higher priority group to a best fit processor which could have a certain architecture, or power consumption or load).

	Thakur does not explicitly that the performance characteristic can be a performance level; and that the specific performance characteristic of the assigned processing engine can be an indication of an associated first performance level.

	However Yu explicitly teaches that the performance characteristic can be a performance level ([0027], [0040] different architecture of cores can indicate different performance level); and that the specific performance characteristic of the assigned processing engine can be an indication of an associated first performance level ([0040], [0045], [0056] an assigned processor core can have a high performance level). 
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Thakur and Yu since both are directed towards allocation of multiple processing cores of potentially different architectures.  One with ordinary skill in the art would be motivated to incorporate the teachings of Yu into that of Thakur because Yu further improves the performance and power consumption of resultant allocation of multiple processing cores of potentially different architectures ([0004], [0005]). 
	Thakur as modified by Yu does not explicitly teach wherein the one or more performance criteria further include a packet length of the network packet.
	However Gopinath explicitly teach wherein the one or more performance criteria further include a packet length of the network packet (Fig. 5A, col 39 lines 42-47, 65, col 40 lines 16, 40-53 a core can be dedicated to perform encryption for SSL processing; it is well known, in the cryptographic network communication art, that SSL encryption make use of a wide range of encryption algorithms, associated with different length of keys that are exchanged and block sizes/packet lengths to encrypted/decrypted.   In particular, SSL encryption performance criteria, that are associated with network packets, specifies what mutually (between a sender and a receiver of the network packets) agreed upon encryption algorithms, lengths of associated keys and block size/packet lengths of the network packets are to be used for encryption/decryption.  Therefore SSL encryption performance criteria inherently include consideration for packet length both as length of the keys, as well as block size/lengths of data packets to be encrypted/decrypted.  In other words, the SSL encryption performance criteria (of Gopinath) inherently contain information on network packet lengths; See more details in Response to Arguments section below).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Thakur as modified by Yu and Gopinath since both are directed towards allocation of multiple processing cores for network packet processing.  One with ordinary skill in the art would be motivated to incorporate the teachings of Gopinath into that of Thakur as modified by Yu because Gopinath further improves the performance of resultant allocation of multiple processing cores for network packet processing (col 1 lines 16-67).

As per claim 2 Gopinath teaches wherein the one or more performance criteria further include a cryptographic operation (Fig. 5A, col 39 lines 42-47, 65, col 40 lines 16, 40-53 a core can be dedicated to perform encryption for SSL processing). 

As per claim 3 Thakur teaches wherein the computing device comprises a processor, and wherein the at least one processing engine comprises a processor core of the processor ([0033]).

As per claim 4 Thakur as modified by Yu teaches wherein the processor cores comprise heterogeneous processor core, and wherein the processing engine with a first performance level comprises a processor core (Thakur [0033]; Yu [0027], [0040]).

As per claim 5 Thakur teaches wherein the plurality of processing engines comprises one or more hardware accelerators ([0033] DSP or GPU).

As per claim 6 Thakur as modified by Yu teaches wherein the power-aware scheduler is further to: determine a processing workload for at least one performance group of the plurality of performance groups in response to assigning at least one network packet to a performance group (Thakur [0050], [0051]; Yu [0049]); and determine at least one performance scaling level for at least one processing engine of the plurality of processing engines based on the processing workload for at least one performance group; wherein to schedule the network packets comprises to schedule the network packets in response to a determination of the at least one performance scaling level (Yu [0041], [0043], [0055], [0056] based on monitored load of assigned tasks and available capacity of different cores, the assigned tasks can be determined to require cores of different performance levels and as a result the assigned tasks are moved to cores of matching performance levels).

As per claims 7 and 12 they are reworded versions of claim 2 with different level of dependency from claim 1.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claim 2.

As per claim 8 Yu teaches wherein to determine the at least one performance scaling level for at least one processing engine comprises to determine a frequency of operation of at least one processing engine ([0034], [0040]).

As per claim 9 Yu teaches wherein to determine the at least one performance scaling level for at least one processing engine comprises to dynamically determine the at least one performance scaling level for at least one processing engine based on the processing workload of the processing group associated with the corresponding processing engine ([0040], [0041]).

As per claim 10 Yu teaches further comprising a power manager to apply the at least one performance scaling level to at least one processing engine of the plurality of processing engines in response to a determination of the at least one performance scaling level; wherein to schedule the network packets comprises to schedule the network packets in response to application of the performance scaling level ([0066], [0068], [0069], [0073] cores of different performance levels that are unoccupied can be powered on to process assigned tasks based on current load information).

As per claim 11 Thakur teaches wherein the plurality of processing engines are to perform a processing workload for at least one of the plurality of network packets by the plurality of processing engines in response to scheduling of the network packets ([0048], [0049]).

As per claim 13 Thakur and Yu both teaches wherein to perform the processing workload comprises to perform a compression operation for at least one of the plurality of network packets (Thakur [0043], [0048], [0049] processing of multimedia, voice traffic can obviously involve compression; Yu [0055], [0056] processing of video or audio playback and rich web services can obviously involve compression).

As per claim 14 Thakur teaches further comprising a transmitter to transmit the plurality of network packets in response to performance of the processing workload ([0067], [0030], [0031], [0045]).

As per claims 15 and 17-19 they are method versions of system claims 1, 3, 6 and 8.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1, 3, 6 and 8, respectively.

As per claims 16 and 21 they are, respectively, method and product versions of system claim 2.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claim 2.


As per claims 20 and 22-25 they are product versions of system claims 1, 3, 6, 8 and 11.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1, 3, 6, 8 and 11, respectively. 

Claim 27 is rejected under 103 over Pham et al. (U.S. Pat. 7283538) in view of Bodas et al (U.S. Pat. 7788670).

As per claim 27 Pham teaches wherein the circuitry is to assign the packet to a first processor or a second processor for processing based on the length of the packet, wherein the first processor has different performance than the second processor (col 12 lines 16-32, col 6 lines 54-60; col 7 lines 8-21; col 10 lines 32-35; processing done on the packets are compute intensive operations/workloads).
	Pham does not explicitly teach that processors with different performance can have different frequencies and that the first processor is to operate at a higher frequency than that of the second processor.

	However Bodas explicitly that processors with different performance can have different frequencies and that the first processor is to operate at a higher frequency than that of the second processor (col 2 lines 37-53, Fig. 2C col 3 line 65 – col 4 line 10: different processors have different frequencies, and a higher frequency processor can be selected as an available processor to handle a workload).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Pham and Bodas since both are directed towards efficient allocation of multiple processors, of different performance levels, for workloads.  One with ordinary skill in the art would be motivated to incorporate the teachings of Bodas into that of Pham because Bodas further improves the efficiency of allocation of multiple processors, of different performance levels (Fig. 2B col 3 lines 50-64, col 2 lines 49-53).
	In the alternative, it would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to see that Pham alone teaches processors with different performance can have different frequencies and that the first processor is to operate at a higher frequency than that of the second processor (col 7 lines 8-21; col 10 lines 32-35; col 12 lines 18-53: Pham teaches that a crypto processor with the best performance, determined based on a fastest estimated completion time, is selected to processing a packet of certain size and that the crypto processors can be of different types and revisions).  To one with ordinary skill in the art, different types and revisions of crypto processors of Pham could obviously have different frequencies, where a higher frequency processor would be more performant than a lower frequency processor, and as a result, the higher frequency processor would be selected as the processor with the best performance.  

Response to Arguments
Applicant’s arguments Applicant's arguments filed on 04/07/2022 have been considered but they are not persuasive.

Response for arguments for 35 U.S.C. 103 issues: 

With regard to applicant’s argument for claim 2 (and amended claim 1) that:

"Gopinath teaches: 
In some embodiments, distributing work across the cores 505 according to functional 
parallelism 500, can comprise distributing network traffic according to a particular 
function such as network input/output management (NW I/O) 510A, secure sockets layer (SSL) encryption and decryption 510B and transmission control protocol (TCP) functions 
510C. (Emphasis added) (Col. 39, 11. 42-47.) 
However, Gopinath fails to teach consideration of packet length (emphasis added by examiner).

	The examiner respectfully disagrees.  
	As the applicant have pointed out in the above quoted response, Gopinath teaches that the performance criteria for network packets include performance criteria relating to SSL encryption (at the time of filing of Gopinath SSL is synonymous to TLS: www.cloudflare.com/learning/ssl/transport-layer-security-tls/: What is the difference between TLS and SSL section; IETF RFC6101: datatracker.ietf.org/doc/html/rfc6101: Forward section).  It is well known, in the cryptographic network communication art, that SSL encryption make use of a wide range of encryption algorithms, associated with different length of keys that are exchanged and block sizes/packet lengths to encrypted/decrypted.   In particular, SSL encryption performance criteria, that are associated with network packets, specifies what mutually (between a sender and a receiver of the network packets) agreed upon encryption algorithms, lengths of associated keys and block size/packet lengths of the network packets are to be used for encryption/decryption.  Therefore SSL encryption performance criteria inherently include consideration for packet length both as length of the keys, as well as block size/lengths of data packets to be encrypted/decrypted.  In other words, the SSL encryption performance criteria (of Gopinath) inherently contain information on network packet lengths. 
	For evidence of such inherency let’s look at the details of SSL protocol (which can be found in such places as in specifications for TLS from IETF RFC5246: datatracker.ietf.org/doc/html/rfc5246; see sections 6, 7, Appendix A-D) that the cores of Gopinath support, at the time of filing of Gopinath: 
	SSL protocol involves negotiation between a sender and receiver on what encryption algorithm (ciphersuite) to use to encrypt/decrypt data packets that are to be exchanged between the sender and the receiver; depending on selection of an encryption algorithm (and associated keys of different lengths), different length of TLSPlaintext are encrypted using the selected encryption algorithm to produce TLSciphertexts and in reverse for decryption.
	The CipherSuite can be:
TLS_NULL_WITH_NULL_NULL                 NULL         NULL         NULL
TLS_RSA_WITH_NULL_MD5                   RSA          NULL         MD5
TLS_RSA_WITH_NULL_SHA                   RSA          NULL         SHA
TLS_RSA_WITH_NULL_SHA256                RSA          NULL         SHA256
TLS_RSA_WITH_RC4_128_MD5                RSA          RC4_128      MD5
TLS_RSA_WITH_RC4_128_SHA                RSA          RC4_128      SHA
TLS_RSA_WITH_3DES_EDE_CBC_SHA           RSA          3DES_EDE_CBC SHA
TLS_RSA_WITH_AES_128_CBC_SHA            RSA          AES_128_CBC  SHA
TLS_RSA_WITH_AES_256_CBC_SHA            RSA          AES_256_CBC  SHA
TLS_RSA_WITH_AES_128_CBC_SHA256         RSA          AES_128_CBC  SHA256
TLS_RSA_WITH_AES_256_CBC_SHA256         RSA          AES_256_CBC  SHA256
TLS_DH_DSS_WITH_3DES_EDE_CBC_SHA        DH_DSS       3DES_EDE_CBC SHA
TLS_DH_RSA_WITH_3DES_EDE_CBC_SHA        DH_RSA       3DES_EDE_CBC SHA
TLS_DHE_DSS_WITH_3DES_EDE_CBC_SHA       DHE_DSS      3DES_EDE_CBC SHA
TLS_DHE_RSA_WITH_3DES_EDE_CBC_SHA       DHE_RSA      3DES_EDE_CBC SHA
TLS_DH_anon_WITH_RC4_128_MD5            DH_anon      RC4_128      MD5
TLS_DH_anon_WITH_3DES_EDE_CBC_SHA       DH_anon      3DES_EDE_CBC SHA
TLS_DH_DSS_WITH_AES_128_CBC_SHA         DH_DSS       AES_128_CBC  SHA
TLS_DH_RSA_WITH_AES_128_CBC_SHA         DH_RSA       AES_128_CBC  SHA
TLS_DHE_DSS_WITH_AES_128_CBC_SHA        DHE_DSS      AES_128_CBC  SHA
TLS_DHE_RSA_WITH_AES_128_CBC_SHA        DHE_RSA      AES_128_CBC  SHA
TLS_DH_anon_WITH_AES_128_CBC_SHA        DH_anon      AES_128_CBC  SHA
TLS_DH_DSS_WITH_AES_256_CBC_SHA         DH_DSS       AES_256_CBC  SHA
TLS_DH_RSA_WITH_AES_256_CBC_SHA         DH_RSA       AES_256_CBC  SHA
TLS_DHE_DSS_WITH_AES_256_CBC_SHA        DHE_DSS      AES_256_CBC  SHA
TLS_DHE_RSA_WITH_AES_256_CBC_SHA        DHE_RSA      AES_256_CBC  SHA
TLS_DH_anon_WITH_AES_256_CBC_SHA        DH_anon      AES_256_CBC  SHA
TLS_DH_DSS_WITH_AES_128_CBC_SHA256      DH_DSS       AES_128_CBC  SHA256
TLS_DH_RSA_WITH_AES_128_CBC_SHA256      DH_RSA       AES_128_CBC  SHA256
TLS_DHE_DSS_WITH_AES_128_CBC_SHA256     DHE_DSS      AES_128_CBC  SHA256
TLS_DHE_RSA_WITH_AES_128_CBC_SHA256     DHE_RSA      AES_128_CBC  SHA256
TLS_DH_anon_WITH_AES_128_CBC_SHA256     DH_anon      AES_128_CBC  SHA256
TLS_DH_DSS_WITH_AES_256_CBC_SHA256      DH_DSS       AES_256_CBC  SHA256
TLS_DH_RSA_WITH_AES_256_CBC_SHA256      DH_RSA       AES_256_CBC  SHA256
TLS_DHE_DSS_WITH_AES_256_CBC_SHA256     DHE_DSS      AES_256_CBC  SHA256
TLS_DHE_RSA_WITH_AES_256_CBC_SHA256     DHE_RSA      AES_256_CBC  SHA256
TLS_DH_anon_WITH_AES_256_CBC_SHA256     DH_anon      AES_256_CBC  SHA256

	Each of the entries above indicate a different (or null) cryptography algorithm to be used between a sender and a receiver.  These algorithms encrypt/decrypt data using different length (128 bits or 256 bits) of keys that are exchanged between the sender and receiver (RFC5246 sections 7.4.3, 7.4.7) and different block size/packet lengths of network packets to be encrypted/decrypted (en.wikipedia.org/wiki/Cipher_suite).  For example 3DES algorithms uses block size of 64-bits, AES algorithms uses block size of 128-bits.  
	The algorithms encrypt/decrypt from/to plaintexts to/from ciphertexts of different length:
   struct {
       ContentType type;
       ProtocolVersion version;
       uint16 length;
       opaque fragment[TLSPlaintext.length];
   } TLSPlaintext;

   struct {
       ContentType type;
       ProtocolVersion version;
       uint16 length;
       opaque fragment[TLSCompressed.length];
   } TLSCompressed;

   struct {
       ContentType type;
       ProtocolVersion version;
       uint16 length;
       select (SecurityParameters.cipher_type) {
           case stream: GenericStreamCipher;
           case block:  GenericBlockCipher;
           case aead:   GenericAEADCipher;
       } fragment;
   } TLSCiphertext;.
During initial setup (handshake) of a communication channel between the sender and receiver an agreement between the sender and receiver is reached on what ciphersuite algorithm to use for the communication channel.  As part of the initial setup a connection state for the communication channel is prepared based on agreed upon set of SecurityParameters, that includes various *algorithm and *_length criteria.  the connection state is used to control encryption/decryption of network packets on the communication channel between the sender and receiver:
      struct {
          ConnectionEnd          entity;
          PRFAlgorithm           prf_algorithm;
          BulkCipherAlgorithm    bulk_cipher_algorithm;
          CipherType             cipher_type;
          uint8                  enc_key_length;
          uint8                  block_length;
          uint8                  fixed_iv_length;
          uint8                  record_iv_length;
          MACAlgorithm           mac_algorithm;
          uint8                  mac_length;
          uint8                  mac_key_length;
          CompressionMethod      compression_algorithm;
          opaque                 master_secret[48];
          opaque                 client_random[32];
          opaque                 server_random[32];
      } SecurityParameters;
(See RFC5246 for detailed discussion on conversion of fragmented TLSPlaintext to/from TLSCiphertext).
	Putting this all together, for a core (such as those of Gopinath) to perform SSL encryption, it necessarily must be configured based on performance criteria that describes what encryption algorithm is selected, what are the lengths of keys (which are communicated as their own network packets) for the selected encryption algorithm and what are the lengths of each data payload block/network packet to be encrypted/decrypted.  And a core that is configured based on a particular performance criteria will be able to handle network packets of a performance group that are associated with the particular performance criteria.  
	Therefore, Gopinath teaches consideration of packet length as part of a SSL encryption performance criteria as described above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198